t c memo united_states tax_court james p whitmer petitioner v commissioner of internal revenue respondent docket no filed date frederick m cuppy todd a etzler and edward l burke for petitioner ronald t jordan for respondent p guaranteed the obligation of m his wholly owned corporation under m’s contracts with i pursuant to these contracts i paid advance commissions to m and its agents for insurance policies that they sold and m had to repay these commissions if the policies lapsed or were canceled after i terminated its business relationship with p and m i sued m for repayment of advance commissions and loans p was named as a co-defendant because he guaranteed the debt p and m countersued for reasons that were essentially unrelated to p’s claim in settlement of the litigation the parties agreed to release all claims related to their business relationship and p agreed to pay i dollar_figure when the agreement was reached m owed i dollar_figure held p did not realize cancellation of debt income on account of the release memorandum findings_of_fact and opinion laro judge james p whitmer petitioned the court to redetermine respondent’s determination with respect to his and federal income taxes for respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6653 and a dollar_figure addition_to_tax under sec_6661 respondent also determined that petitioner was liable for an addition_to_tax under sec_6653 for respondent determined a dollar_figure deficiency and a dollar_figure addition_to_tax under sec_6661 following concessions the only issue left for decision is whether petitioner realized cancellation of debt cod income in on account of a settlement of a judicial proceeding in which he was a party we hold he did not unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings of fact1 petitioner resided in chicago illinois when he petitioned the court his business is insurance sales and he has been in this business since petitioner and his wife lucia a whitmer filed a form_1040 u s individual_income_tax_return using the status of married filing joint_return although respondent’s notice_of_deficiency for the taxable_year was issued to both petitioner and lucia a whitmer mrs whitmer did not petition the court with respect thereto and accordingly she is not a party here petitioner formed a wholly owned corporation whitmer agency inc whitco on or about date to issue life and health_insurance_policies and annuities petitioner was whitco’s president and in that capacity he entered into a general agent’s contract agent’s contract with itt life_insurance corp itt on date petitioner personally guaranteed whitco’s performance under the agent’s contract petitioner in his capacity as whitco’s president also entered into an advance commission and loan agreement for general agent agreement with itt on date petitioner personally guaranteed whitco’s performance under the agreement the agent’s contract and the agreement authorized whitco to solicit and some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein procure applications for life and health insurance and annuities on behalf of itt petitioner subsequently changed whitco’s name to midwest agencies inc midwest on or about date petitioner in his capacity as midwest’s president entered into a general agent’s contract and an advance commission and loan agreement for general agent with itt this contract and agreement were identical to the agent’s contract and the agreement and hereinafter will be referred to as such petitioner personally guaranteed midwest’s performance under the agent’s contract and the agreement whitco and midwest engaged agents including petitioner to sell insurance products on a commission basis itt’s insurance products eg life_insurance policies were among these products under the agreement itt paid commissions to midwest and its predecessor whitco and its agents when an agent sold a policy he or she received from itt a commission that approximated the total commissions that would be earned over the life of the policy including renewals the unearned portions of the commissions were considered loans if the policy was later renewed the commission on the renewal that would otherwise have gone to the agent was applied to reduce the advance or unearned commissions that were previously paid to the agent if the policy lapsed or was canceled the portion of the commissions remaining unearned on the policy was treated as a liability of midwest or whitco itt maintained accounts to document the advance commissions that it had paid to its agents as well as to monitor the later events that would affect these commissions itt midwest and petitioner terminated their business relationship in date on date itt filed suit against petitioner midwest and whitco collectively referred to as defendants for repayment of advance commissions and loans itt litigation itt alleged in part that midwest owed itt approximately dollar_figure in advance commissions derived from policies which were under imminent threat of cancellation by the policyholders dollar_figure with respect to two loans and dollar_figure in exemplary and punitive_damages petitioner was named as a defendant because he guaranteed all of midwest’s obligations to itt in or about date the defendants answered the complaint generally denying each material allegation therein on or about date the defendants filed a counterclaim under the agent's contract and the agreement itt could cancel its policies and refund the corresponding premiums and midwest would be liable for repayment of the unearned commissions on the premiums on or about date midwest had borrowed dollar_figure from itt and on or about date midwest had borrowed dollar_figure from itt the dollar_figure loan was repayable with interest in monthly payments of dollar_figure the first payment due on date the dollar_figure was repayable without interest on demand but the entire loan would be forgiven if midwest met certain life and health insurance quotas against itt for breach of contract defamation of business reputation and wrongful interference with business relationships in relevant part the counterclaim alleged that the defendants had suffered dollar_figure million in losses because they were terminated as general agent for itt dollar_figure million of compensatory_damages and dollar_figure million of punitive_damages on account of defamatory statements published about them by itt dollar_figure of compensatory_damages and dollar_figure million of punitive_damages because itt had deceived the defendants into signing the promissory notes underlying the dollar_figure loan mentioned above dollar_figure million of actual damages and dollar_figure million of punitive_damages because itt had secretly met with many of the defendants’ employees and had persuaded the employees to terminate their employment with the defendants and dollar_figure million of actual damages and dollar_figure million of punitive_damages because itt maliciously persuaded the ohio department of insurance to investigate the defendants and to refuse to transfer the defendants’ insurance licenses to other insurance_companies on or about date the parties to the itt litigation settled the litigation by signing an agreement of settlement and mutual release release under the release the parties agreed to release all claims arising or which could have arisen in the litigation and petitioner agreed to pay itt dollar_figure midwest had been dissolved in and petitioner was the only one of the defendants from whom collection was feasible when the agreement was reached midwest owed itt dollar_figure which was attributable to the following commissions on refunded premiums or refundable commissions on lapsed policies dollar_figure unearned advance commissions big_number loans total dollar_figure preliminary matter opinion at trial the court instructed each party’s counsel to file briefs that adhered to the tax_court rules_of_practice and procedure petitioner has filed both an opening brief and an answering brief as has respondent petitioner’s opening brief does not comply with rule e with respect to his proposed findings_of_fact whereas rule e states that there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support a party’s proposed findings_of_fact petitioner’s brief does not refer us to the source of his proposed findings at trial the court reminded each counsel of the need to file opening briefs containing references to the record to support proposed findings_of_fact as well as answering briefs referencing objections to the other party’s proposed findings in her answering brief respondent objects to many of petitioner's proposed findings_of_fact as not being supported by evidence in the record because petitioner has made it virtually impossible for the court to verify any of his proposed findings that were objected to by respondent and because he has violated rule e the court in making its findings has disregarded all of petitioner's proposed findings to which respondent has objected see van eck v commissioner tcmemo_1995_570 in the future we admonish petitioner’s counsel to adhere to our rules_of_practice and procedure in matters before this court taxability of proceeds respondent determined that itt forgave dollar_figure of a dollar_figure debt that petitioner owed it in return for a payment of dollar_figure thus respondent determined petitioner realized dollar_figure of cod income and he should have recognized this amount in petitioner must prove respondent’s determination we note however that our review of the record taking into account the credibility of the witnesses would not otherwise have allowed us to make findings in accordance with any of petitioner’s proposed findings_of_fact to which respondent objected wrong rule a 290_us_111 petitioner relies mainly on 40_bta_1263 and its progeny and contends on brief that he had no cod income in because the dollar_figure debt mentioned in the complaint was unenforceable due to the fraudulent acts of itt always subject_to a bona_fide dispute and not liquidated until the settlement petitioner’s counsel stated in his opening statement that the dollar_figure payment referenced in the release represented the actual amount that midwest owed itt we agree with petitioner that he does not have cod income but we do so for different reasons it is hornbook law that gross_income includes income from the discharge of debt and that a taxpayer may realize cod income by paying an obligation at less than its face value sec_61 united_states v kirby respondent introduced evidence at trial to establish the amount of the debt that itt forgave in the itt litigation respondent concedes that this evidence shows that the debt declined from dollar_figure on the date of the complaint to dollar_figure on the date of the release a cancellation of debt generally produces income to the debtor in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge the entire amount of the debt is usually considered the amount of income that must be recognized by the debtor sec_61 babin v commissioner continued lumber co 284_us_1 see also lehew v commissioner tcmemo_1987_389 cod includes the relinquishment of a right to the repayment of advance insurance commissions or commissions related to refunded premiums it does not naturally follow from this firmly established law however that a guarantor such as petitioner will always realize cod income on the discharge of a primary obligor’s debt we have found no case in which a guarantor such as petitioner realized cod income from a discharge of debt in kirby lumber the seminal case on cod income the debtor was primarily liable for the debt respondent relies on 233_f2d_935 6th cir revg 22_tc_1057 and 674_f2d_570 6th cir affg tcmemo_1978_434 to support her determination that petitioner realized cod income on the cancellation of midwest’s obligation to itt we do not read these cases to support respondent’s determination and she has not otherwise convinced us that the rationale of kirby lumber applies to the facts at hand midwest obtained a nontaxable increase in assets on account of its debt to itt petitioner did not to be sure continued 23_f3d_1032 6th cir affg tcmemo_1992_673 petitioner intended as midwest’s sole shareholder to derive some benefit from the arrangement with itt the hard fact remains however that the commissions and the loan proceeds that were the subject of the debt went to midwest and they did not go into petitioner’s pocket itt’s forgiveness of its debt to midwest also did not increase petitioner’s net_worth it merely prevented petitioner’s net_worth from being decreased 50_tc_803 under the facts at hand we hold that petitioner did not realize cod income on account of the release in so holding we have considered all arguments made by respondent for a contrary holding and to the extent not discussed above have found them to be without merit to reflect the foregoing decision will be entered under rule as an alternative to her main argument respondent argues that petitioner received taxable damage income paid through a discharge_of_indebtedness in according to respondent petitioner's liability under his guarantee was reduced by nonexcludable amounts that he was entitled to receive on account of the defendants' counterclaim in the itt litigation petitioner has moved the court to place the burden_of_proof on respondent with respect to this argument for reasons similar to above we reject respondent’s alternative argument we shall deem petitioner’s motion to be moot
